     Case 3:20-cv-02168-BEN-WVG Document 12 Filed 01/27/21 PageID.64 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    CHRISTIE CHAPMAN,                                  Case No.: 20-CV-2168-BEN(WVG)
12                                      Plaintiff,
                                                         ORDER SCHEDULING STATUS
13    v.                                                 CONFERENCE
14    QUAIL CREEK CONDOMINIUM
      ASSOCIATION et al.,
15
                                    Defendants.
16
17         On January 27, 2021, the Court held a settlement conference in the above-captioned
18   matter. The parties tentatively resolved this matter in its entirety subject to HOA board
19   approval.
20         A telephonic status conference is scheduled for February 9, 2021, at 8:00 a.m. The
21   Court will initiate the call. On or before February 3, 2021, each attorney intending to
22   participate shall lodge, via electronic mail addressed to efile_Gallo@casd.uscourts.gov,
23   (1) the name of each attorney who will participate and (2) a telephone number at which
24   each attorney may be reached directly without fail at the time of the conference.
25         IT IS SO ORDERED.
26   DATED: January 27, 2021
27
28

                                                     1
                                                                             20-CV-2168-BEN(WVG)
